Exhibit 10.2

SEPARATION AGREEMENT AND RELEASE

          This Separation Agreement and Release (“Agreement”), is entered into
effective the ______ day of September, 2006, by Martin P. Mahan (“Executive”)
and Bancshares of Florida, Inc., (“Bancshares”).  For purposes of this
Agreement, “Bancshares” shall include any and all of Bancshares’ affiliates,
parents, subsidiaries, related business entities, successors, and assigns.  

          Whereas, Executive is employed by Bancshares as Executive Vice
President and Chief Operating Officer pursuant to the terms of a written
employment agreement dated February 1, 2005 (“the Employment Agreement”); and

          Whereas, the parties have now resolved to end their employment
relationship under the terms and conditions set forth herein,

          Now therefore, for and in consideration of the covenants set forth
herein and other valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Bancshares and Executive agree as follows:

          1.   Effective Date: Executive’s employment with Bancshares will be
terminated effective October 1, 2006 (“the Effective Date of Termination”). On
the Effective Date of Termination, Mr. Mahan will also resign from the Boards of
Directors of Bancshares and of Bank of Florida – Southeast. The Executive will
be relieved of all duties and responsibilities related to his positions as of
that date. 

          2.   Separation Benefits: Upon expiration of the revocation period set
forth in Paragraph 10 of this Agreement (“Revocation Period”), and provided that
Executive is in compliance with the terms and conditions of this Agreement,
Bancshares agrees to provide Executive (or his heirs in the case of Executive’s
death) the following severance benefits:

 

(a)

the base salary he would have been due (i.e., $225,000 per year) from the
Effective Date of Termination through December 31, 2008 (totaling $506,250),
less applicable withholdings, to be distributed in accordance with ordinary
Bancshares pay periods, beginning the next regular pay period after the
expiration of the Revocation Period.  Notwithstanding the foregoing:

 

 

 

 

 

(i)

one full year of such severance ($225,000) payable under this Section 2(a) shall
be paid to Executive as a lump sum payment on or prior to October 31, 2006; and

 

 

 

 

 

 

(ii)

should a “Change-in-Control” (defined herein to mean the acquisition of greater
than 50% of the outstanding shares of Bancshares’ common stock) occur, Executive
shall receive any remaining unpaid portion of his severance payable under this
Section 2(a) immediately in a lump sum payment.


--------------------------------------------------------------------------------




 

(b)

a $70,000 payment upon the termination of the Revocation Period, as specific
consideration for the non-solicitation covenants contained in Paragraph 7 of
this Agreement .

 

 

 

 

(c)

at Bancshares’ expense, Bancshares shall continue the Executive’s participation
in any employee benefit plans and programs in which the Executive was entitled
to participate immediately prior to the Effective Date of Termination for the
shorter of:

 

 

 

 

 

(i)

one year from the date of termination; or

 

 

 

 

 

 

(ii)

the period of time ending on the date the Executive becomes eligible for
participation in a comparable plan provided by another employer; provided,
however, that the Executive’s continued participation is possible under the
general terms and provisions of such plans and programs.

 

 

 

 

 

(d)

Executive’s rights relative to the following stock option grants shall be as
stated in the relevant stock option agreements issued under the Stock Option
Program (as defined in Paragraph 5[a]), except that the:

 

 

 

 

 

 

(i)

grant effective on August 28, 2002 for 22,500 shares shall expire on December
31, 2007 and shall no longer be treated as incentive stock options under the
Internal Revenue Code of 1986, as amended.

 

 

 

 

 

 

(ii)

grant effective on October 21, 2003 for 10,000 shares shall expire on December
31, 2007 and shall no longer be treated as incentive stock options under the
Internal Revenue Code of 1986, as amended.

 

 

 

 

 

 

(iii)

grant effective on December 15, 2005 for 4,329 shares shall be governed by the
relevant stock option agreement shall expire on December 31, 2007 and shall no
longer be treated as incentive stock options under the Internal Revenue Code of
1986, as amended..

 

 

 

 

 

 

(iv)

grant effective on December 30, 2004 for 15,000 shares shall be governed by the
relevant stock option agreement.

 

 

 

 

 

 

(v)

grant effective on December 15, 2005 for 15,671 shares shall be governed by the
relevant stock option agreement.

2

--------------------------------------------------------------------------------




          Hereafter, the period between the expiration of the Revocation Period
and December 31, 2008, shall be referred to as “the Severance Period”. The first
payment in the Severance Period shall include the severance payments which
accrued from the Effective Date of Termination to the expiration of the
Revocation Period.

          3.  Total Severance: Executive acknowledges that Bancshares has paid
Executive for any unused vacation and sick/personal business leave time accrued
as of the Effective Date of Termination. During the Severance Period, Executive
shall not be eligible for any additional compensation, incentive pay, bonuses,
stock options, or benefits, except as provided for in this Agreement.  Executive
shall not accrue any additional vacation or sick/personal leave during the
Severance Period, or any other benefits, rights or privileges he would have
accrued as an active employee of Bancshares.

          4. Waiver of Rights: Executive agrees that the severance payments and
benefits referenced in this Agreement are in excess of all monies and/or
benefits owed by Bancshares to him for any reason whatsoever, and except as
specifically provided by this Agreement, all rights associated with Executive’s
employment and Employment Agreement are terminated as of the Effective Date of
Termination of his employment, which will be October 1, 2006.

          5.(a) In exchange for the consideration set forth in this Agreement,
the Executive, for himself and his heirs, successors and assigns, hereby
releases and discharges Bancshares, its subsidiaries, affiliates, related
companies, predecessors, successors or assigns, and all their executives,
employees, officers, directors, agents, shareholders, and assigns, from all
claims, charges, liability, legal action, litigation, charges, demands, damages,
actions, or causes of actions of any kind, whether known or unknown, which
Executive has or may have from the beginning of the world to the date of this
Agreement, except as expressly set forth herein. This release includes, but is
not limited to: (i) claims arising under any federal, state, or local
constitution, statute, regulation, ordinance, or law, including without
limitation the Age Discrimination in Employment Act; the Americans with
Disabilities Act, the Rehabilitation Act of 1973, Title VII of the Civil Rights
Act of 1964, the Florida Civil Rights Act, the Family and Medical Leave Act, 
(ii) claims arising out of Executive’s employment with Bancshares or the
separation of that employment; (iii) claims arising out of any prior oral or
written agreements between Executive and Bancshares, including but not limited
to the  Employment Agreement; (iv) claims arising under the 1999 Stock Option
Plan or the 2005 Stock Compensation Plan, amendments thereto and any agreements
executed in connection therewith (collectively “the Stock Option Program”); (v)
any purported right of Executive to receive any salary, wages, bonus, stock,
insurance, severance pay, commission, paid time off, unemployment compensation
or other compensation or benefits of any kind whatsoever; (vi) claims relating
to any impairment of Executive’s ability to obtain employment; (vii) claims for
attorneys’ fees and costs; and (viii) any and all other state, federal or local
statutory, contract, tort or common law claims of any kind.

          (b) In exchange for the consideration set forth in this Agreement,
Bancshares hereby releases and discharges Executive from all claims, charges,
liability, legal action, litigation, charges, demands, damages, actions, or
causes of actions of any kind, whether known or unknown, which Bancshares has or
may have from the beginning of the world to the date of this Agreement, except
as set forth hereafter. This release includes, but is not limited to: (i) claims
arising under any federal, state, or local constitution, statute, regulation,
ordinance, or law, (ii) claims arising out of Executive’s employment with
Bancshares or the separation of that employment; (iii) claims arising out of any
prior oral or written agreements between Executive and any of Bancshares; (iv)
claims for attorneys’ fees and costs; and (v) any and all other state, federal
or local statutory, contract, tort or common law claims of any kind. 
Notwithstanding the foregoing, Bancshares does not release Executive from any
claims by third parties for actions taken by Executive which were outside the
scope of his authority as an officer and director and have not yet been asserted
as of the date of execution of this Agreement. Bancshares does not release or
waive any claims arising after the date this Agreement is executed.

3

--------------------------------------------------------------------------------




          6.  Confidentiality of Agreement: Executive agrees that he shall not
disclose, disseminate or publicize the existence, terms, and conditions of this
Agreement to any other persons, except as follows: (i) to state and federal
authorities to the extent required by law; (ii) in response to an order of a
court of competent jurisdiction; (iii) in response to a properly issued
subpoena; (iv) to his counsel or accountants; or (v) in an action to enforce
this Agreement. Executive acknowledges and agrees that his agreement to maintain
the confidentiality of this Agreement is a material inducement to Bancshares
entering into the Agreement. If Bancshares establishes in a court of competent
jurisdiction, a breach by Executive of this Paragraph, Executive will be liable
for liquidated damages in the amount of Ten Thousand Dollars and No Cents
($10,000) for each such breach, without any need to establish actual damage or
harm. This Paragraph shall be liberally construed to effect its purpose of
assuring maximum permissible confidentiality of this Agreement, which shall be
deemed to be of the essence of this Agreement. This provision, however, shall
not preclude Bancshares from seeking greater actual damages should such be
sustained and quantifiable.

          7. Non-Compete and Non-Solicitation: Executive acknowledges that by
virtue of his employment with Bancshares, Executive acquired an intimate
knowledge of the activities and affairs of Bancshares, including trade secrets
and other confidential matters. The Executive, therefore, agrees that from the
date hereof until March 31, 2007, the Executive shall not become directly or
indirectly employed, as an employee, independent contractor, consultant, or
otherwise, with any bank, savings and loan association, bank holding company or
savings and loan holding company (“Financial Institution”), headquartered in
Collier, Lee, Hillsborough, Broward, Palm Beach, or Miami-Dade Counties, Florida
(“Covered Areas”), or with any person or entity whose intent it is to organize
another Financial Institution headquartered in a Covered Area, if, in each
foregoing instance, Mr. Mahan’s physical office or principal place of work with
such Financial Institution is located in a Covered Area.

          Executive further agrees that from the date hereof until December 31,
2007, Executive shall not, directly or indirectly: (i) solicit the business of
any then current customer (e.g., borrower or depositor) of Bancshares or of any
of Bancshares’ subsidiaries, regardless of whether or not Executive was
responsible for generating such customer’s business for Bancshares or of any of
Bancshares’ subsidiaries; or (ii) solicit any employees of Bancshares or of any
of Bancshares subsidiaries.

          Executive hereby agrees that the duration of the anti-competitive
covenant set forth herein is reasonable, and that its geographic scope is not
unduly restrictive.

4

--------------------------------------------------------------------------------




          Further, each party to this Agreement acknowledges and agrees that in
the event that any conflict and/or inconsistency in term(s) exists between the
Employment Agreement and this Agreement, including but not limited to the terms
of this Section 7, the term(s) of this Agreement shall fully supersede such
conflicting and/or inconsistent term(s) of the Employment Agreement, without
exception.

          8. Personal Property and Proprietary Information: The Executive agrees
to return to Bancshares no later than the close of business two days after the
execution of this Agreement any confidential or proprietary information,
property (including any automobiles or mobile communication devices or other
electronics) and equipment belonging to Bancshares, and warrants that he will
not retain any copies of the foregoing.

          9. Post-Termination Obligations: Bancshares shall pay to Executive
such payments and benefits as are required pursuant to this Agreement; provided,
however, any such payments shall be subject to Executive’s post-termination
cooperation. Such cooperation shall include the following:

 

          (a)  Executive shall furnish such information and assistance as may be
reasonably required by Bancshares or one of its subsidiaries in connection with
any litigation or settlement of any dispute between Bancshares and a customer or
other third parties (including without limitation serving as a witness in court
or other proceedings);

 

 

 

          (b) Executive shall provide such information or assistance to
Bancshares in connection with any regulatory examination by any state or federal
regulatory agency;

 

 

 

          (c) Executive shall keep all of Bancshares’ trade secrets and other
proprietary or confidential information secret to the fullest extent
practicable, subject to compliance with all applicable laws;

          Upon submission of proper receipts, Bancshares shall promptly
reimburse the Executive for any reasonable expenses incurred by the Executive in
complying with the provisions of this Paragraph 9.

          10. Revocation and Consideration Period: The Executive has up to
twenty-one (21) calendar days following his receipt of this Agreement to
consider this Agreement prior to signing. Executive has been advised to consult
with an attorney prior to executing this Agreement, and has done so. Executive
may revoke this Agreement within seven (7) days after his execution of this
Agreement. If Executive elects to revoke this Agreement within time allotted,
Executive shall deliver notice of such election in writing to Bancshares’ Chief
Executive Officer, Michael L. McMullan, 1185 Immokalee Road, Naples, Florida
34110, prior to 5 p.m. on the seventh day after execution. Executive understands
that Bancshares shall not commence payment of the severance payments and
benefits set forth in Paragraph 2 above until and unless the periods set forth
in this Paragraph (including the notice period to Bancshares) have expired and
the Executive has not revoked the Agreement.  This Agreement shall not be
enforceable until after the seven (7) day Revocation Period has expired. In the
event that Executive revokes this Agreement, the severance payments and benefits
described herein will not be paid to Executive, this Agreement will be void and
the parties shall be restored to the status quo ante.

5

--------------------------------------------------------------------------------




          11. Mutual Nondisparagement: (a) For the 36 month period commencing on
the date of this Agreement, the Executive shall not knowingly make any Public
Statements (or statements which do not qualify as Public Statements), written or
oral, which disparage or defame Bancshares or its subsidiaries or their
directors, executive officers, or employees, or their representatives or
advisors in their capacity as representatives and advisors to Bancshares or its
subsidiaries. Furthermore, the Executive will use his best efforts to prevent
any other person from making any Public Statements, written or oral, which
disparage or defame Bancshares or its subsidiaries or their directors, executive
officers, or employees, or their representatives or advisors in their capacity
as representatives and advisors to Bancshares or its subsidiaries.

          (b) For the 36 month period commencing on the effective date of this
Agreement, Bancshares shall not make and shall instruct its subsidiaries,
executive officers and directors (collectively “Covered Individuals”) not to
knowingly make any Public Statements, written or oral, which disparage or defame
the Executive.

          (c) For purposes of this Paragraph 11, (i) the term “Public Statement”
shall mean any statement that the person who makes it intends, or could
reasonably expect, to become public, and (ii) no Public Statement shall be
attributed to the Bancshares unless it is made by a Covered Individual or an
advisor in an official statement or is in the form of a press release or other
similar public statement on behalf of Bancshares or one of its subsidiaries.
Notwithstanding the foregoing, nothing in this Section 7 shall prevent any
person from (i) responding publicly to incorrect, disparaging or derogatory
Public Statements made after the Effective Date of Termination to the extent
reasonably necessary to correct or refute such Public Statements or (ii) making
any truthful statement to the extent (x) required by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with actual or apparent jurisdiction to order such person to
disclose or make accessible such information or (y) necessary in any litigation
or other proceeding between the parties including, without limitation, in
connection with this Agreement or its enforcement.

          12. Remedies for Breach: (a)    The Executive and Bancshares agree
that, except for the specific remedies for injunctive relief as contained in
Paragraph 12(b), any controversy or claim arising out of or relating to this
Agreement, or any breach thereof, including, without limitation, any claim that
this Agreement or any portion thereof is invalid, illegal or otherwise voidable,
shall be submitted to binding arbitration before and in accordance with the
Rules of the American Arbitration Association. Judgment upon the determination
and/or award of such arbitrator may be entered in any court having jurisdiction
thereof; provided, however, that this clause shall not be construed to permit
the award of punitive damages to either Party. The prevailing party to said
arbitration shall be entitled to an award of reasonable attorneys’ fees. The
venue for arbitration shall be in Collier County, Florida.

6

--------------------------------------------------------------------------------




          (b)  The Executive and Bancshares acknowledge and agree that the
services to be performed by Executive are special and unique and that money
damages cannot fully compensate Employer in the event of Executive’s violation
of the provisions of Paragraphs 6, 7, 8, 9 and 11 of this Agreement. Thus, in
the event of a breach of any of the provisions of any such Paragraph, the
Executive agrees that Bancshares, upon application to a court of competent
jurisdiction, shall be entitled to an injunction restraining the Executive from
any further breach of the terms and provision of such Paragraph. Should the
Executive prevail in an action seeking such an injunction, the Executive shall
pay all costs and attorneys’ fees incurred by Bancshares in and relating to
obtaining such injunction. The Executive’s sole remedy, in the event of the
wrongful entry of such injunction, shall be the dissolution of such injunction
and recovery of attorneys’ fees. The Executive hereby waives any and all claims
for damages by reason of the wrongful issuance of any such injunction. 

          (c)  Notwithstanding any other provision of this Agreement, the
injunctive relief described in Paragraph 12(b) herein and all other remedies
provided for in this Agreement which are available to Bancshares as a result of
the Executive’s breach of this Agreement, are in addition to and shall not limit
any and all remedies existing at law or in equity which may also be available to
Bancshares.

          12. Amendments: This Agreement may not be altered, amended, modified
or terminated except in writing by both the Executive and an authorized
representative of Bancshares. This Agreement, constitutes the entire Agreement
between Executive and Bancshares, written or oral, and supercedes all prior
agreements between the parties. The rights and obligations of the parties under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of Bancshares and Executive, and Executive consents to
enforcement of any covenant herein by any such successor or assign. 

          13. Governing Law/Jurisdiction: This Agreement will be construed in
accordance with the laws of the State of Florida.  The parties stipulate and
consent to the jurisdiction of the federal and state courts in the State of
Florida, and to venue in Collier County, in connection with any claim or
controversy arising out of or connected with this Agreement. Except as otherwise
provided in this Agreement, in any dispute arising under this Agreement, the
prevailing party will be entitled to recover reasonable attorneys’ fees and
costs. 

          14. Severability: The parties agree that, if any provision in this
Agreement is held to be invalid, illegal or unenforceable, such provision will
be severed herefrom, and the remainder of this Agreement will continue to be
valid and enforceable.

          15. Acknowledgment: The undersigned parties have had an opportunity to
read and review this document and they freely, voluntarily and without coercion
agree to the terms set forth within the Agreement and waive any rights in
contradiction thereto.

7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above.

EXECUTIVE

 

BANCSHARES OF FLORIDA, INC.

 

 

 

 

 

 

 

 

/s/ Martin P. Mahan

 

By:

/s/ Joe B. Cox

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Martin P. Mahan

 

 

Joe B. Cox

 

 

 

Vice Chairman of the Board

8

--------------------------------------------------------------------------------